Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 02, 2018


The Court of Appeals hereby passes the following order:


A18D0295. OLIVER WILLIAMS v. CHILD SUPPORT ENFORCEMENT.

      Oliver Williams, a prison inmate proceeding pro se, filed a petition to modify
child support. He attached a request to proceed in forma pauperis. The trial court
denied his request on November 21, 2017, and Williams filed this application for
discretionary appeal from that order on January 13, 2018.1 We lack jurisdiction.
      Pretermitting whether Williams had a right to appellate review of the
November 21, 2017 order, an application for discretionary appeal must be filed within
30 days of entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Williams’s application was untimely filed 53
days after entry of the order he seeks to appeal.2
      Accordingly, this application is hereby DISMISSED for lack of jurisdiction.




      1
         Because Williams is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq., and thus required a
discretionary application. See OCGA § 42-12-8.
      2
        Williams attempted to file his application on December 22, 2017, but it was
not accepted for filing because it did not comply with our Court rules. Even if we had
accepted the application on December 22, 2017, it still would have been untimely.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/02/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.